Citation Nr: 0307424	
Decision Date: 04/17/03    Archive Date: 04/24/03

DOCKET NO.  96-49 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to service connection for bronchial asthma.

2.  Entitlement to service connection for a left eye 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran had a period of verified honorable active duty 
from November 1983 to April 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 rating decision by the RO in 
New York, New York which denied service connection for 
bronchial asthma and a left eye disorder. 


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for bronchial asthma and a left eye disorder and the VA has 
made reasonable efforts to develop such evidence.

2.  Bronchial asthma is not a disorder of service origin or 
attributable to any incident therein.

3.  A left eye disorder is not a disorder of service origin 
or attributable to any incident therein.


CONCLUSIONS OF LAW

Bronchial asthma was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.309 (2002).

A left eye disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.309 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

The veteran has undergone a VA examination, and he has been 
notified of evidence required to substantiate the claim.  The 
Board concludes that discussions as contained in the January 
1996 rating decision, in the August 1996 statement of the 
case, the March 1997 supplemental statement of the case, the 
May 2000 supplemental statement of the case, the November 
2002 supplemental statement of the case, VA letters to the 
veteran dated in December 1996, June 2001 and July 2001, and 
a Board Remand dated in July 2001, have provided the veteran 
with sufficient information regarding the applicable 
regulations.  The veteran and his representative have 
submitted written arguments and testimony.  The rating 
decision, statement of the case and supplemental statements 
of the case provided notice to the veteran of what was 
revealed by the evidence of record.  Additionally, these 
documents notified him why this evidence was insufficient to 
award the benefit sought.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the veteran 
what evidence would be secured by VA and what evidence would 
be secured by the veteran is harmless.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

	
Factual Background

The veteran served on honorable active duty from November 
1983 to April 1989.

Service medical records show that on medical examination 
performed for induction purposes in November 1983, the 
veteran's lungs and chest were listed as normal.   The 
veteran's eyes were clinically evaluated as normal.  Distant 
vision in the left eye was noted to be 20/70 and was 
corrected to 20/40 and near vision in the left eye was 20/40, 
corrected to 20/40.  In a report of medical history, 
completed in November 1983, he denied a history of hay fever, 
shortness of breath, asthma or allergies.  He reported 
wearing glasses and having vision in both eyes.  There are no 
further service medical records available for review.  The 
veteran was asked to provide any records he possessed and to 
date, none have been received.

Private medical records from Sentara Hospital dated February 
1991 to October 1992 reflect treatment for asthma.  In an 
emergency registration record dated February 1991, the 
veteran complained of trouble breathing along with a cough 
that generated white sputum.  He denied a history of asthma.  
Upon examination, he used accessory muscles to breathe and 
there was diffuse expiratory wheezing throughout his chest 
with a prolonged expiratory phase.  The diagnosis was 
asthmatic bronchitis.  In an emergency registration record 
dated October 1992 the veteran complained of a cough and 
tightness in his chest.  Upon examination, no wheezing was 
noted and his chest was clear to auscultation.  The diagnosis 
was acute viral bronchitis.  An X-ray study of the chest was 
performed in October 1992 which showed the lung fields to be 
clear and the mediastinal structures to be unremarkable.  The 
diagnostic impression was negative chest.  

During a VA vision examination in September 1994, the veteran 
reported that he was hit in the left eye with a racquetball 
in March 1985 and the impact caused vitreous hemorrhage.  He 
further reported that in March 1986 he had exotropia.  The 
examiner noted, "left eye HM (uncorrected) and HM 
(corrected)."    

At an October 1994 VA general medical examination, the 
veteran reported a history of bronchial asthma which he 
claimed began in 1989.  He complained of a cough, wheezing 
and shortness of breath.  He reported blindness in his left 
eye but stated he occasionally saw light.  On examination, a 
pulmonary function test showed obstructive airway disease 
with post bronchodilator response.  Examination of the left 
eye revealed left eye trauma, status post left vitreous 
hemorrhage.  The diagnoses were chronic bronchial asthma and 
status post left eye injury, vitreous hemorrhage and left eye 
blindness, occasional light seen, mostly defined.  An X-ray 
study of the chest was normal.

In a rating decision dated January 1996, the RO denied the 
veteran's service connection claim for bronchial asthma and a 
left eye disorder; the instant appeal then ensued.  

In a statement submitted by the veteran dated June 1996, he 
stated he was in the process of obtaining evidence of medical 
treatment while in service for his claimed conditions.  He 
further stated he had no military records in his possession.

In a statement received by the RO in November 1996, the 
veteran reported he suffered an injury to his left eye in 
March 1985 while playing racquetball.  He sought medical 
treatment the following morning.  The examiner told him, he 
may have a detached retina and was sent for further testing.  
Further testing revealed he had a "viettrouss hemorrhage."  
He reported he was blind in his left eye and as a result he 
suffered both mental and physical pain.  He lost his self-
esteem, his family and his career due to the injury.

At a personal hearing in November 1996, the veteran testified 
that he was admitted to Bethesda Naval Hospital from June 
1985 to September 1985 for his left eye disorder.  Numerous 
tests were conducted on the left eye, but no surgery was ever 
performed.  He reported the left eye injury to his wife, his 
sister, his brother and his cousin.  He was discharged from 
service in October 1990 but did not seek medical treatment 
for his eye until 1993.  In regards to his bronchial asthma, 
he testified his asthma began in September 1988.  He used 
Proventil on a daily basis.  He was hospitalized in 1992 or 
1993 for a period of 10 days in Bronx, New York for asthma.  
In 1994 he returned to the hospital in Bronx, New York 
because he experienced another asthma attack.  

In March 1997, the RO received a letter from an acquaintance 
of the veteran.  The letter explained that the acquaintance 
witnessed the injury which the veteran suffered to his left 
eye while on tour in Diego Garcia. 

VA outpatient progress notes dated September 2000 to June 
2002 reflect treatment for various conditions.  A progress 
note dated June 2002 shows the veteran presented with 
complaints of a cough and wheezing.  The pertinent diagnoses 
were asthma and upper respiratory infection (URI).  

In July 2001, the Board remanded the case primarily for the 
purpose of obtaining from the veteran names and addresses 
of medical care providers who have treated him for 
bronchial asthma and a left eye disorder.  The veteran was 
requested to provide as much detail as possible regarding 
any treatment he received in service for his left eye 
trauma and asthma, to include specific details of any 
treatment to include approximate dates of treatment, names 
of the military medical facilities/hospitals in which he 
was treated, and any other identifying information.  He was 
advised that this information was vitally necessary to help 
locate supportive evidence for his claims, and that he must 
be as specific as possible because, without such details, 
an adequate search for verifying information could not be 
conducted.  Following receipt of the information requested 
from the veteran, the RO was instructed to contact NPRC as 
well as the veteran's last duty station and obtain clinical 
records associated with the veteran's treatment from any 
military hospitals he may have identified, along with any 
service medical records.  

The copy of the remand sent by the Board to the veteran was 
returned by the U.S. Postal Service due to an insufficient 
address.  Attempts by the RO to locate the veteran were not 
successful.  The RO contacted the veteran's representative, 
only to learn that they did not have a current address for 
the veteran.

Analysis

The veteran contends that he incurred bronchial asthma and a 
left eye disorder in service.  Service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2002).

Bronchial Asthma

Service medical records are negative for a diagnosis or 
treatment of bronchial asthma.  The first medical evidence of 
bronchial asthma after service is dated in February 1991. 

Private medical records dated from February 1991 to October 
1992 show the veteran denied a history of asthma.  However, 
during an October 1994 VA examination he claimed his asthma 
began in 1989.  An X-ray study of his chest in 1992 showed 
his lung fields were clear.  During the VA examination in 
October 1994 he was diagnosed with chronic bronchial asthma 
and an X-ray study of his chest was normal.  VA outpatient 
progress notes dated September 2000 to June 2002 show he was 
treated for asthma and an upper respiratory infection.     

The veteran has asserted that he incurred bronchial asthma as 
a result of his service.  As a layman, he is not competent to 
render an opinion regarding diagnosis or etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

As the medical evidence does not demonstrate that the 
veteran's bronchial asthma is linked to service, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for bronchial asthma.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Eye Disorder

Refractive error is not considered a disability for VA 
compensation purposes, and it may not be service-connected.  
38 C.F.R. § 3.303(c).

Service medical records are negative for a diagnosis or 
treatment of a left eye disorder.  The first medical evidence 
of a left eye disorder after service is dated in September 
1994. 

During a VA examination in September 1994 the veteran 
reported he suffered from vitreous hemorrhage and in March 
1986 he had exotropia.  At an October 1994 VA examination he 
was diagnosed with status post left eye injury, vitreous 
hemorrhage and left eye blindness, occasionally seeing light. 

The veteran has asserted that he incurred a left eye disorder 
as a result of his service.  As a layman, he is not competent 
to render an opinion regarding diagnosis or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The only evidence of record supporting the veteran's claim is 
his own lay opinion, as well as that of an acquaintance who 
submitted a lay statement in March 1997.  However, neither 
the veteran nor the noted acquaintance has been shown to 
possess medical credentials or to otherwise have the level of 
medical expertise needed to provide a competent opinion as to 
the etiology of a current left eye disorder.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  As 
these lay statements do not contain competent medical 
evidence, they lack probative value.

As the medical evidence does not demonstrate that the 
veteran's left eye disorder is linked to service, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for a left eye 
disorder.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In addition, the Board notes that the veteran's whereabouts 
are unknown, even to his representative.  Mail sent to the 
veteran's address has been returned by the post office, which 
has indicated that the veteran has moved and left no 
forwarding address.  The duty to assist is not a one-way 
street, and the veteran has failed to cooperate in developing 
his claims.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  If a 
veteran desires help with his claims, he must cooperate with 
VA's efforts to assist him, to include keeping VA apprised of 
his current whereabouts. Id. 


ORDER

Entitlement to service connection for bronchial asthma is 
denied.

Entitlement to service connection for a left eye disorder is 
denied.



____________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

